         Case 1:17-cr-00219-VSB Document 138
                                         137 Filed 11/13/20
                                                   11/12/20 Page 1 of 1




November 12, 2020

Via ECF

The Honorable Vernon S. Broderick                                                 11/13/2020
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:    United States v. Dodaj, et al., 17 Cr. 219 (VSB)

Dear Judge Broderick:

I was previously appointed as associate CJA counsel to represent Anthony Dodaj in the above-
captioned matter. On January 1, 2019, I became a member of this district’s CJA panel and
remain a panel member to-date. My representation of Mr. Dodaj ended after he was sentenced to
65 months’ imprisonment by the Court in April 2019. This fall, Mr. Dodaj filed a pro se motion
seeking modification of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) in light of his
medical conditions and the COVID-19 pandemic.

I respectfully request that the Court appoint me as CJA counsel to file a motion supplementing
Mr. Dodaj’s pro se motion. If the Court grants this request, I respectfully ask for four weeks to
file such a motion. I thank the Court for its consideration.

Respectfully submitted,
       /s/

Valerie A. Gotlib


cc:    All counsel of record (via ECF)




                                            Gotlib Law, PLLC
                           225 Broadway | Suite 2815 | New York | NY | 10007
                        T 917 536 8171 | F 917 970 8158 | valerie@gotliblaw.com
